DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            LARRY BRYANT,
                               Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D20-2042

                          [February 25, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Kirk Volker, Judge;
L.T. Case No. 501998CF011995B.

   Larry Bryant, Okeechobee, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., KLINGENSMITH, and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.